274 F.2d 831
NATIONAL FIDELITY LIFE INSURANCE COMPANYv.James B. HENDERSON.
No. 6248.
United States Court of Appeals Tenth Circuit.
Dec. 5, 1959.

Appeal from the United States District Court for the Eastern District of Oklahoma.
Doerner, Stuart, Moreland, Campbell & Saunders, Tulsa, okl., and Morrison, Hecker, Buck & Cozad, Kansas City, Mo., for appellant.
Brown, Brown and Brown, McAlester, Okl., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed on motion of appellant.